Citation Nr: 0933293	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service connected 
hip disability.  

2.  Entitlement to service connection for a left wrist 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran has active service from September 1999 to January 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A videoconference Board hearing was held 
before the undersigned in June 2009.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran fractured his left wrist prior to active 
service; this injury healed completely and was not aggravated 
permanently by active service.

2.  The Veteran does not suffer from a current left wrist 
disability which could be attributed to active service.    


CONCLUSION OF LAW

The criteria for service connection for a left wrist 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in March 2004 and April 2006, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disability to 
active service and noted other types of evidence the Veteran 
could submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in April 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).    

As will be explained below in greater detail, the evidence 
does not support granting service connection for a left wrist 
disability.  Thus, any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify in that regard is not prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim is being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.  
And any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.    

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with a VA examination which addressed the 
contended causal relationship between the claimed disability 
and active service.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic diseases, including degenerative arthritis, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.   

The Veteran contends that he incurred a left wrist disability 
during active service.  

The Veteran's pre-service medical records show that in August 
1991, prior to the Veteran's enlistment on to active service, 
he sustained a displaced fracture of the left radius in a 
fall.  Subsequent x-rays show that this fracture healed 
completely.  Although the Veteran's pre-service left wrist 
injury was noted at his entrance physical examination at the 
time of his enlistment on to active service, no current 
disability of the left wrist was found on clinical evaluation 
of the Veteran.  

In August 2001, the Veteran injured his left hand when he 
fell on a closed fist.  On examination, there was some mild 
swelling and reduced range of motion, but no obvious 
deformity.  The Veteran was diagnosed with left hand sprain 
and prescribed Advil for pain, as well as rest, ice, and 
elevation of the hand.  There is no further evidence of 
treatment for this injury, suggesting that the injury healed 
completely.  

In October 2003, the Veteran complained of pain in the left 
wrist of one to two months duration secondary to weight 
lifting.  The Veteran had full range of motion but some 
tenderness to palpation of the distal ulnar.  An x-ray showed 
no evidence of acute fracture or other abnormality.  The 
Veteran again was diagnosed with left wrist strain.  There is 
no evidence that the Veteran was treated again for this 
condition and no evidence of any further complaints of wrist 
pain or injury prior to his separation from active service.  

The post-service medical evidence shows that, in November 
2004, Dr. R.B. noted the Veteran's report of a prior fracture 
of the wrist with re-injury in service and complaints of pain 
since that time, but found the Veteran's left wrist to be 
normal to examination.  The Veteran had full range of motion, 
with normal motion on flexion, extension, radial and ulnar 
deviation, pronation, and supination.  There was no 
tenderness or swelling and the wrist appeared stable.  
Neurovascular examination was intact.  An x-ray showed no 
fracture or abnormality.  

In April 2008, the Veteran was afforded a VA examination.  
The Veteran reported that he only had pain in his wrist when 
lifting weights or typing.  On examination, the left wrist 
appeared anatomically normal.  The Veteran had normal range 
of motion, with no indication of pain, weakness, or fatigue 
following repetitive motion.  He had normal extension and 
flexion against force, as well as a normal grip.  X-rays 
showed a normal left wrist with no evidence of recent 
fracture or dislocation.  The examiner concluded that the 
Veteran had a normal left wrist and did not have any 
residuals of the previous injury to his wrist prior to 
service.  The examiner attributed the pain the Veteran 
experienced with weight lifting to a functional problem with 
the mechanism of the weight lifting and the pain from typing 
to overuse syndrome.  The examiner opined that any wrist 
problem the Veteran currently suffered from was primarily due 
to overuse syndrome from typing and "has absolutely no 
bearing or connection with the two instances that he was seen 
in the military service."  The examiner did not believe that 
the Veteran had experienced any aggravating factors in the 
military that would contribute to his current problems and 
stated that the Veteran's left wrist condition "is not 
connected to anything that happened to him while he was in 
the military service."  

Additional post-service VA treatment records note complaints 
of chronic left wrist pain aggravated with wrist movement, 
but do not show any underlying pathology.  

At his June 2009 videoconference Board hearing, the Veteran 
testified that he believed his left wrist was aggravated by 
activities he performed in service such as typing and 
physical training.  He reported currently experiencing pain 
in his left wrist and having trouble opening jars.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a left 
wrist disability.   The Board acknowledges that the Veteran 
has complained of pain in his left wrist since service 
separation.  Pain alone, absent evidence of a diagnosed 
medical pathology or other identifiable underlying malady or 
condition that causes the symptom, does not qualify as a 
disability for which service connection is available.  See 
generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  The Board also notes that the Veteran does not have a 
current left wrist disability which could be attributed to 
active service.  All physical examinations and x-rays of the 
Veteran's wrist since his service separation have been 
normal.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current left wrist 
disability which could be attributed to active service, the 
Board finds that service connection for a left wrist 
disability is not warranted on a direct service connection 
basis.

The Veteran also is not entitled to service connection for a 
left wrist disability on the basis of aggravation of a pre-
service left wrist injury.  The Board observes that there is 
no medical evidence that the Veteran's left wrist disability 
was caused by active service or that a pre-existing left 
wrist injury was aggravated by such service.  The medical 
evidence supports a finding that the two left wrist sprains 
which the Veteran experienced in service were acute injuries 
that resolved fully with treatment.  These in-service left 
wrist injuries did not result in any chronic left wrist 
disability.  They also did not result in permanent 
aggravation of a pre-existing left wrist injury.  The April 
2008 VA examiner stated unequivocally that the Veteran's 
current wrist problems were unrelated to any in-service 
injury or any in-service aggravation of a pre-existing 
injury.  Because there is no objective evidence of 
aggravation, the standards outlined in Allen are not 
applicable to this case.  Thus, service connection for a left 
wrist injury also is not warranted on the basis of in-service 
aggravation.  

In summary, absent evidence that the Veteran experiences left 
wrist disability which could be attributed to active service, 
and without evidence showing that active service permanently 
worsened a pre-service left wrist injury, the Board finds 
that service connection for a left wrist disability is not 
warranted.

Additional evidence in support of the Veteran's service 
connection claim is his own lay assertions and June 2009 
Board hearing testimony.  The Board recognizes that the 
Veteran sincerely believes that he experiences a left wrist 
disability which is related to active service.  As a lay 
person, however, the Veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left wrist disability 
is denied.  

REMAND

The Veteran also seeks service connection for a left knee 
disability.  He specifically contends that his service-
connected left hip disability caused or aggravated his left 
knee disability.  

In July 2009, after this case was certified for appeal, the 
Board received a statement from Dr. C.C. who offered an 
opinion concerning the contended causal relationship between 
the Veteran's left knee condition and his service connected 
left hip disability.  As the Veteran has not waived RO review 
of this evidence in the first instance, the claim of service 
connection for a left knee disability, to include as 
secondary to a service connected left hip disability, must be 
remanded to the RO/AMC for readjudication.  See 38 C.F.R. 
§ 19.9 (2008).

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have treated him for a 
left knee disability since his separation 
from active service.  Obtain outstanding 
VA treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.  

2.  Thereafter, readjudicate the claim of 
service connection for a left knee 
disability, to include as secondary to a 
service-connected hip disability.  If the 
benefits sought on appeal remain denied, 
the Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


